Citation Nr: 1207435	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for private medical services the Veteran received at Manatee Memorial Hospital in Bradenton, Florida on November 4 and November 5, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from October 1954 to November 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida, the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the VAMC/AOJ.  VA will notify the appellant if any action on his part is required.


REMAND

The Board finds that pertinent/critical evidence in this matter appears to be outstanding and must be secured.

Treatment records from Manatee Memorial Hospital show that the Veteran received treatment and evaluation for symptoms of right sided chest pain from November 3, 2008 to November 5, 2008.  On November 4, 2008, VA Bay Pines Fee Basis Section received notification of the Veteran's admission.  Reimbursement for treatment on November 3, 2008, only, was approved; it was noted that the Veteran had declined transfer to a VA facility.  

The record before the Board in this matter is quite sparse, and leaves unanswered a number of questions that appear relevant.  Primary among these is that the record suggests (without indicating one way or the other) that the AOJ had some sort of fee agreement with Manatee Memorial Hospital with respect to the Veteran.  Furthermore, while VA made payment for the first day of treatment, the record does not show the express authority for the payment/reimbursement (and the scope of the authorization cannot be assessed).  In addition, to the extent that the continuing existence of a medical emergency may be a factor, the evidence in the record which would establish whether or not such was the case is incomplete.  

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should secure for association with the record the complete VA administrative records pertaining to the Veteran's request for payment or reimbursement for private medical services he received at Manatee Memorial Hospital (MMH) in Bradenton, Florida from November 3, 2008 to November 5, 2008, specifically including a copy of any fee agreement regarding the Veteran between the AOJ and Manatee Memorial Hospital.  Copies of all documents at the AOJ (or wherever they may have been forwarded) pertaining to communications regarding the Veteran's treatment (and reimbursement for such) at MMH from November 3 to 5, 2008 should also be secured.  Furthermore, the AOJ must identify for the record the authority under which payment or reimbursement was provided for medical services the Veteran received on November 3, 2008.

2.  With the Veteran's cooperation (providing the necessary release) , the AOJ should also secure from MMH the complete clinical records of the Veteran's stay at that facility from November 3 to November 5, 2008, the complete administrative records pertaining to his stay there from November 3 to November 5, 2008, and copies of any documents in their possession pertaining communications with the AOJ regarding reimbursement or potential reimbursement for the services the Veteran received at MMH.    

3.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (that spells out the authority for the payment or reimbursement made for services the Veteran received on November 3,and why such authority does not encompass expenses after that date) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

